Citation Nr: 0927668	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 348 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for Wolff-Parkinson-White syndrome.

2.  Entitlement to an initial compensable disability 
evaluation for hearing loss of the left ear.

3.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the RO issued a rating decision denying 
claims for service connection for bilateral hearing loss and 
for Wolff-Parkinson-White syndrome.

Following further development, the RO issued a rating 
decision in February 2007 granting service connection for 
Wolff-Parkinson-White syndrome and for hearing loss of the 
left ear, each at a noncompensable rating.  The right ear was 
found to have normal hearing for VA purposes and was 
therefore denied service connection.  The Veteran is 
appealing all three issues.

Regarding his Wolff-Parkinson-White evaluation, the Veteran 
submitted a statement in February 2007 contending that his 
symptoms of Wolff-Parkinson-White syndrome have worsened, 
specifically that he has ectopic cardiac symptoms (two to 
three times per week) and that he is unable to endure 
physical stress without tachycardia as uncontrolled.  He 
stated that he has "been limited working in less than a 
physical environment".  

In a June 2008 statement, the Veteran stated that he 
experiences one or more of symptoms including heart 
palpitations, documented tachycardia or ectopic heart beats 
daily.

The Board notes that the Veteran has never been afforded a VA 
medical examination to evaluate his Wolff-Parkinson-White 
syndrome.  In light of his contentions that his symptoms have 
worsened, it is especially important that the Veteran be 
afforded a VA medical examination to evaluate the current 
severity of this condition.

Regarding his hearing loss, the Board notes that the Veteran 
has never been afforded a VA audiological evaluation pursuant 
to his hearing loss claims for either ear.  The RO cited a 
January 2005 private audiological evaluation by Dr. "S." in 
support of the November 2005 and February 2007 rating 
decisions.  In an April 2007 Supplemental Statement of the 
Case, the RO also cited to an April 2007 VA outpatient 
audiological consult, which the Board finds to be incomplete 
as speech recognition scores were not tested.

The Board finds that the Veteran must be afforded VA medical 
and audiological examinations, most importantly due to his 
claims that his service-connected conditions have worsened. 

Additionally, the RO should attempt to obtain any recent 
medical records not already in the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain all of the 
Veteran's recent VA medical records not 
already included in the claims file 
regarding these issues (if any).  

2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA general medical examination to 
determine the current severity of his 
Wolff-Parkinson-White syndrome.

4.  The Veteran should be scheduled for a 
VA audiological evaluation to determine 
his current hearing acuity, with speech 
recognition scores, for both ears. 

5.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



